11TH COURT OF APPEALS
                                      EASTLAND, TEXAS
                                         JUDGMENT


In the interest of J.B.L., a child,             * From the 259th District Court
                                                  of Shackelford County,
                                                  Trial Court No. 2015-105.

No. 11-17-00290-CV                              * November 2, 2017

                                                * Per Curiam Memorandum Opinion
                                                  (Panel consists of: Wright, C.J.,
                                                  Willson, J., and Bailey, J.)

       This court has considered Appellants’ requests to withdraw their notices of
appeal in this cause. This court concludes that the requests should be granted and
that the appeal should be dismissed. Therefore, in accordance with this court’s
opinion, the appeal is dismissed.